Citation Nr: 0910789	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-16 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1966 to January 1968 to include service in the Republic 
of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2006, the Veteran appeared at a hearing before 
the undersigned. A transcript of the hearing is of record.

In February 2007, the claim of service connection for PTSD 
was remanded to the RO for further evidentiary development.  
As the requested development has not been completed, the 
claim is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  

REMAND

The Veteran asserts that he has PTSD as a result of an 
incident in August 1966 in which he was forced to weather a 
storm while trying to offload a ship at Fort Story, Virginia.  
Service personnel records show that during the time period 
the Veteran was serving in the 573rd Transportation Company 
at Fort Story, Virginia.

In remand of February 2007, the Board directed the RO to 
obtain the unit history and lessons learned of the 573rd 
Transportation Company from the U. S. Army and Joint Services 
Records Research Center (JSRRC).  In August 2007, the Federal 
custodian of military records reported that if records still 
exist the records are in the custody of the Department of the 
Army and recommended that the Department of the Army be 
contacted. 

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand 
is necessary to ensure compliance with the Board's remand 
directive.

Accordingly, the case is REMANDED for the following action:

1. Contact the Department of the Army, 
7701 Telegraph Road, Casey Building, 
Suite 144, Alexandria, VA 22315-3905, 
and ask for a search of the unit 
history and lessons learned of the 573rd 
Transportation Company at Fort Story, 
Virginia, from July to November 1966, 
pertaining to the reported incident in 
about August 1966 of a storm, which 
interfered with offloading a ship. 

If no records can be found, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e)

2. After the above development is 
completed, adjudicate the claim of 
service connection for PTSD. If the 
benefit sought remains denied, furnish 
the Veteran a supplemental statement of 
the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




